          Case 8:19-cr-00340-GJH Document 40 Filed 12/07/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                     *
                                              *
           v.                                 * CASE NO. GJH-19-340
                                              *
 ROBERT CARL DIIENNO,                         *
                                              *
           Defendant                          *
                                              *
                                           *******
                                        DECLARATION

       I, Ashley Swidarski, Detective with the Laurel Police Department and Task Force Officer
with the Department of Homeland Security Investigations, declare under the penalty of perjury
under the laws of the United States of America that the foregoing is true and correct:

   1. I am the lead investigator in the case of Robert Carl Diienno.

    2. As part of the investigation of this case, I analyzed Diienno’s cellular phone download
and Backpage ads associated the Victims phone numbers to determine the number of days each
Victim worked between November 29, 2016 and May 31, 2017. I think also analyzed
information provided by PayPal, Venmo, and various banks to verify prostitution activity during
the time frame.

   3. As a result of this analysis, I determined the following:

   •   From November 29, 2016 until May 31, 2017, Victim 1 was involved in prostitution
       activity, as determined through reviews of texts regarding the logistics of prostitution, the
       posting of ads, and/or the associated transfers of money on 123 days.
   •   From November 29, 2016 until April 12, 2017, Victim 2 was involved in prostitution
       activity, as determined through reviews of texts regarding the logistics of prostitution, the
       posting of ads, and/or the associated transfers of money on 51 days.
   •   From May 15, 2017 until May 31, 2017, Victim 3 was involved in prostitution activity, as
       determined through reviews of texts regarding the logistics of prostitution, the posting of
       ads, and/or the associated transfers of money on 17 days.

     4. During the search warrant executed at the Vanderbilt Way residence of Diienno, officers
from the Laurel Police Department recovered documents titled “Oxford House Meeting
Minutes” for a purported Oxford House called “Duh Ho house.” Victim 1, Victim 2, and Victim
3 and Diienno (“Daddy”) are named on these documents. The documents appear to record
weekly meetings at which, among other things, the contribution of each Victim to house finances
is listed. Some of these notes were specifically referenced in the Stipulation of Facts to the Plea
Agreement in this case.
         Case 8:19-cr-00340-GJH Document 40 Filed 12/07/20 Page 2 of 2



    5. The Oxford House Meeting Minutes recovered are attached as Exhibit 1 to this
Declaration. Exhibit 1 contains a true and accurate copy of the Oxford House Meeting Minutes
recovered from the Vanderbilt Way address of Diienno in Laurel, Maryland.

   6. The chart below shows the date of each recovered set of Oxford House Meeting Minutes,
and for each Victim, the “Amount Paid” for that Victim in the report (except where indicated).

 Date            Victim 1     Victim 2    Victim 3    Comments
 12/4/2016       $3463        $1722
 12/11/2016*     $3453        $3874                   *“Previous Balance” Amount
                                                      from the 12/18/2016 report.
 12/18/2016      $3364        $4150
 12/26/2016      $4397        $3060
 1/2/2017        $3136        $4076
 1/9/2017        $3390        $4035
 2/28/2017       $2635        $3069                   “Previous Balance” Amount
 5/21/2017       $2060                    $1590
 Total           $25898.00    $23986.00   $1590.00

    7. The amounts shown in the table above do not include amounts earned by Victims 1 and 3
after May 21, 2017, and specifically when they were taken to South Carolina by Diienno. Based
on text conversations and other evidence related to activities in South Carolina, we know that
Victim1 1 and 3 engaged in “dates” while in South Carolina.



                                           ____________________________
                                           Ashley Swidarski
                                           TFO, Homeland Security Investigations
